764 N.W.2d 371 (2009)
In re Petition for DISCIPLINARY ACTION AGAINST John Norman NELSON, Jr., a Minnesota Attorney, Registration No. 296120.
No. A09-615.
Supreme Court of Minnesota.
April 28, 2009.

ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent John Norman Nelson, Jr., committed professional misconduct warranting public discipline, namely, providing a client with prescription medication in violation of jail regulations and accepting as payment for past and future legal services monies respondent knew were subject to a federal court order freezing the client's assets, in violation of Minn. R. Prof. Conduct 3.4(c) and 8.4(d). Respondent waives his procedural rights under Rule 14, Rules on Lawyers Professional Responsibility (RLPR) and admits the allegations of the petition. Respondent and the Director recommend that the appropriate discipline is a 30-day suspension followed by two years of unsupervised probation.
The court has independently reviewed the file and approves the stipulated disposition.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that effective 14 days from the date of filing of this order, respondent John Norman Nelson, Jr., is suspended from the practice of law for a period of 30 days. Respondent shall comply with Rule 26, RLPR, (requiring notice of suspension to clients, opposing counsel, and tribunals). Respondent shall be reinstated to the practice of law following the expiration of the suspension period provided that at least 15 days before the expiration of the suspension period respondent files with the Clerk of Appellate Courts and serves upon the Director's Office an affidavit establishing that respondent is current with continuing legal education requirements and has fully complied with Rules 24 and 26, RLPR, and all other conditions imposed by this order. Upon reinstatement, respondent shall be placed on probation for two years. Respondent shall successfully complete the professional responsibility portion of the state bar examination within one year from the date of filing of this order. Respondent shall pay $900 in costs pursuant to Rule 24, RLPR.
BY THE COURT:
/s/Alan C. Page
Associate Justice